--------------------------------------------------------------------------------

EXHIBIT 10.1

CAPELLA CAPITAL OÜ, POLLUX OÜ and TRACEBIT HOLDING OY

 

 

and

 

MOBILEMAIL (US) INC.

 

and

 

OY TRACEBIT AB

 

 

  EQUITY SHARE PURCHASE AGREEMENT   January 31, 2007  


--------------------------------------------------------------------------------

EQUITY SHARE PURCHASE AGREEMENT

THIS AGREEMENT is made effective as of January 31, 2007 (the “Effective Date”),

AMONG:

CAPELLA CAPITAL OÜ, an Estonian company with an address at Pärnu mnt 10, Tallinn
10148, Estonia;

POLLUX OÜ, an Estonian company with an address at Pärnu mnt 10, Tallinn 10148,
Estonia; and

TRACEBIT HOLDING OY a Finish company with an address at Kyrkotorget 13 E, 06100
Borgå, Finland

(each a “Vendor” and collectively the “Vendors”)

AND:

MOBILEMAIL (US) INC., a Nevada corporation with an address at Suite 5.18, MLS
Business Centre, 130 Shaftesbury Avenue, London, England

(“Purchaser”)

AND:

OY TRACEBIT AB, a Finish company with an address at Kirkkotori 13E, 06100
Porvoo, Finland

(“Tracebit”)

WHEREAS:

(A)                                  The Vendors collectively own all
outstanding equity share capital of Tracebit;

(B)                                  The Purchaser wishes to purchase all of the
issued and outstanding equity share capital of Tracebit from the Vendors on the
terms and subject to the conditions set out in this Agreement.

THIS AGREEMENT WITNESSES THAT the Parties, intending to be legally bound,
covenant and agree as follows:

PART 1

DEFINITIONS AND INTERPRETATION

Definitions

1.1                                  In this Agreement, including the recitals
and schedules, the following words and phrases have the following meanings:

--------------------------------------------------------------------------------

- 2 -

(a)           “Affiliate” means any officer, director, shareholder or employee
of any company or any member of the immediate family (limited to a spouse,
parent or child) of any such officer, director, shareholder or employee, and any
corporation;

(b)           “Assets” means all property or assets of any nature or kind,
whether real property or personal property, tangible or intangible;

(c)           “Business Day” means any day other than a Saturday, Sunday or
public holiday in London, England or Porvoo, Finland;

(d)           “Closing” means the completion of the purchase and sale of the
Tracebit Share Capital on the terms and subject to the conditions contained in
this Agreement;

(e)           “Closing Date” means the date of Closing, as determined in
accordance with §2.3 of this Agreement;

(f)           “Company” means Tracebit;

(g)           “Consents and Approvals” means all necessary consents and
approvals required to be obtained in connection with the execution and delivery
by Tracebit and the Vendors of this Agreement and the consummation of the
transactions described herein, as listed in the Disclosure Schedule, which
consents and approvals will include all consents and approvals required to be
obtained under all licenses and permits held by Tracebit for the conduct and
operation of its business in order that the Company, through its subsidiaries,
will have the full benefit of such licenses and permits following Closing;

(h)           “Disclosure Schedule” means the disclosure schedule attached as
Schedule 1. The Disclosure Schedule will be arranged in sections corresponding
to the numbered and lettered sections contained in this Agreement and the
disclosure in any section qualifies other sections in this Agreement only to the
extent that such disclosure specifically references the fact that it also
qualifies or applies to such other specified sections;

(i)           “Employees and Contractors” means all individuals who are
full-time, part-time or temporary employees or individuals engaged on contract
to provide employment or similar services in respect of Tracebit;

(j)           “Encumbrance” means any lien, claim, charge, pledge,
hypothecation, security interest, mortgage, title retention agreement, option,
assignment, license or other encumbrance or adverse claim of any nature or kind
whatsoever;

(k)           “Financial Statements” means the audited financial statements of
Tracebit for the fiscal years ended December 31, 2005 and December 31, 2004 and
the unaudited reviewed interim financial statements of Tracebit for the nine
months ended September 30, 2006, each attached as Schedule 2;

(l)           “GAAP” means Finish generally accepted accounting principles
determinations of an accounting nature in respect of Tracebit will be made in a
manner consistent with GAAP and past practice with no changes in the method of
application of the Company’s accounting policies or changes in the method of
applying the Company’s use of estimates;

--------------------------------------------------------------------------------

- 3 -

(m)           “Government Entity” means (i) any international, multinational,
national, federal, provincial, state, municipal, local or other government or
public department, central bank, court, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) any subdivision or authority of any
of the foregoing, or (iii) any quasi-government or private body, in each case,
having jurisdiction on behalf of any nation, province, territory, state or other
geographic subdivision thereof and exercising any regulatory, judicial,
legislative, expropriation or taxing authority;

(n)           “Intellectual Property” means, in respect of a Person, all patents
(including utility patents, design patents, registered industrial designs,
utility models and certificates of addition), patent applications, copyright,
trade marks (including trade names, business names and service marks),
semiconductor topography rights, information rights in computer software and
databases, internet domain names, know-how, trade secrets, other similar
instruments or rights, whether registered or unregistered, and all rights in
relation to any of the foregoing which are recognized in any jurisdiction, of
the Person;

(o)           “Material Contracts” means all agreements, whether oral or
written, to Tracebit is a party, which are currently in effect and are material
to the operation of the Company’s business, including the following agreements,
without limitation: (i) license agreement or agreement providing for the payment
or receipt of royalties or other compensation by Tracebit in connection with the
Intellectual Property of the Company used in the operation of its business; (ii)
stock purchase or stock option plan; (iii) contract for the employment of any
officer, individual employee or other person on a full-time or consulting basis
or relating to severance pay for any such person; (iv) contract, agreement or
understanding relating to the voting of the Company’s capital stock or the
election of directors; (v) agreement or indenture relating to the borrowing of
money or to mortgaging, pledging or otherwise placing a lien on any of the
assets of the Company; (vi) guaranty of any obligation for borrowed money or
otherwise; (vii) lease or agreement under which Tracebit is lessee of, or holds
or operates any property, real or personal, owned by any other party; (viii)
contract which prohibits the Company from freely engaging in business anywhere
in the world; (ix) contract or commitment for capital expenditures in excess of
€25,000; (x) agreement for the sale of any capital asset; (xi) contracts,
understandings, arrangements or commitments with respect to the acquisition
and/or use by Tracebit of in connection with the Intellectual Property of the
Company used in the operation of its business; or (xii) other agreement which is
either material to the Company’s business or was not entered into in the
ordinary course of business;

(p)           “Party” means each party to this Agreement individually and
“Parties” mean each Party collectively;

(q)           “Person” includes an individual, corporation, limited liability
corporation, unlimited liability company, body corporate, partnership, limited
partnership, joint venture, association, trust or unincorporated organization or
any trustee, executor, administrator or other legal representative thereof or
any other entity (including a Government Entity);

(r)           “Purchase Price” has the meaning ascribed to it in §2.2;

(s)           “Purchaser Shares” has the meaning ascribed to it in §2.2;

(t)           “Purchaser’s Closing Documents” means the closing documents set
forth in §8.3 to be delivered by the Purchaser on or before the Closing Date;

--------------------------------------------------------------------------------

- 4 -

(u)           “Purchaser’s Solicitors” means Lang Michener LLP;

(v)           “SEC” means the United States Securities and Exchange Commission;

(w)           “Securities Act” means the United States Securities Act of 1933,
as amended; \

(x)           “Share Capital” has the meaning ascribed to it in §2.2;

(y)           “Tracebit Share Capital” means all outstanding equity share
capital of Tracebit;

(z)           “Vendors’ Closing Documents” means the closing documents set forth
in §8.2 to be delivered by the Vendors and Tracebit on or before the Closing
Date; and

Schedules

1.2                                  The following schedules are attached to,
form part of, and are hereby incorporated by reference into this Agreement:

Schedule 1 – Disclosure Schedule

Schedule 2 – Financial Statements

PART 2

PURCHASE AND SALE

Purchase and Sale of Tracebit Share Capital

2.1                                  In reliance on the representations and
warranties, and on the terms and subject to the conditions contained in this
Agreement, at the Closing, the Purchaser will purchase from the Vendors, and
each of the Vendors will sell, assign and transfer to the Purchaser, all
outstanding Tracebit Share Capital, free and clear of all Encumbrances.

Purchase Price

2.2                                  The total purchase price payable by the
Purchaser collectively to the Vendors for the Tracebit Share Capital (the
“Purchase Price”) will the issue to the Vendors of an aggregate of 8,224,650
shares in the common stock of the Purchaser (the “Purchaser’s Shares”).

Closing

2.3                                  The Closing will take place as soon as
possible following satisfaction by each of the Vendors of the condition
precedent set forth in Section 7.1(c) of this Agreement.

Issuance of the Purchaser Shares

2.4                                  Each Vendor acknowledges and agrees with
the Purchaser that:

Regulation S. The Purchaser Shares will be offered and sold to the without such
offers and sales being registered under the United States U.S. Securities Act of
1933 and will be issued to the Vendor in accordance with Rule 903 of Regulation
S of the U.S. Securities Act in an “offshore transaction” within

--------------------------------------------------------------------------------

- 5 -

the meaning of Regulation S based on the representations and warranties of the
Vendor in this Agreement. As such, each Vendor further acknowledges and agrees
that all Purchaser Shares will, upon issuance, be “restricted securities” within
the meaning of the U.S. Securities Act.

Agreement Regarding Resale. The Vendor agrees to resell the Purchaser Shares
only in accordance with the provisions of Regulation S of the U.S. Securities
Act, pursuant to registration under the U.S. Securities Act, or pursuant to an
available exemption from registration pursuant to the U.S. Securities Act, and
otherwise in accordance with all applicable state securities laws and the laws
of any other jurisdiction. The Vendor agrees that the Purchaser may require the
opinion of legal counsel reasonably acceptable to the Purchaser in the event of
any offer, sale, pledge or transfer of any of the Purchaser Shares by the Vendor
pursuant to an exemption from registration under the U.S. Securities Act.

Prohibition Against Hedging Transactions. The Vendor agrees not to engage in
hedging transactions with regard to the Purchaser Shares unless in compliance
with the U.S. Securities Act.

Right of Mobilemail to Refuse Transfer. The Vendor agrees that the Purchaser
will refuse to register any transfer of the Purchaser Shares not made in
accordance with the provisions of Regulation S of the U.S. Securities Act,
pursuant to registration under the U.S. Securities Act, pursuant to an available
exemption from registration, or otherwise pursuant to this Agreement.

No Obligation to Register. The Vendor acknowledges that the Purchaser has not
agreed and has no obligation to register the resale of the Purchaser Shares
under the U.S. Securities Act.

Share Certificates. The Vendor acknowledges and agrees that all certificates
representing the Purchaser Shares will be endorsed with the following legend in
accordance with Regulation S of the U.S. Securities Act or such similar legend
as deemed advisable by legal counsel for the Purchaser to ensure compliance with
Regulation S of the U.S. Securities Act and to reflect the status of the
Purchaser Shares as restricted securities:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE
UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR
SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE ACT”.

PART 3

REPRESENTATIONS AND WARRANTIES IN RESPECT OF THE VENDOR

Representations and Warranties in Respect of the Vendor

3.1                                  Each of the Vendors severally represent and
warrant to the Purchaser that, as at both the effective date of this Agreement
and the Closing Date,

(a)           Capacity – the Vendor has all necessary legal right and capacity
to execute and deliver this Agreement, to transfer the legal and beneficial
title and ownership of the Tracebit Share

--------------------------------------------------------------------------------

- 6 -

Capital owned by the Vendor to the Purchaser, to perform all of the Vendors’
obligations hereunder and to comply with the terms and provisions of this
Agreement, and this Agreement constitutes a valid and binding obligation of the
Vendor in accordance with its terms,

(b)           No Approvals Required – no authorization, approval, order, license
permit or consent of any Government Entity nor the registration, declaration or
filing by the Vendor with any such Government Entity is required in order for
the Vendor

(i)           to execute and deliver this Agreement or any other agreement,
certificate or instrument to be executed or delivered by the Vendor pursuant to
or contemplated by this Agreement,

(ii)           to incur the obligations expressed to be incurred by the Vendor
pursuant to this Agreement, or

(iii)          to duly perform and observe the terms and provisions of this
Agreement,

(c)           No Conflict – the Vendor is not a party to, bound by or subject to
any indenture, mortgage, lease, agreement, instrument, statute, regulation,
order, judgment, decree or law which would be violated, contravened or breached
by, or under which any default would occur or which gives rise to a requirement
to obtain any authorization, consent, approval or waiver from any third Person
as a result of, and there are no actions, claims, suits, litigation,
investigations or proceedings pending or threatened against or affecting the
Vendor which would prevent

(i)           the execution and delivery by the Vendor of this Agreement or any
other agreement, certificate or instrument to be executed or delivered by the
Vendor pursuant to or contemplated by this Agreement, or

(ii)           the performance by the Vendor of its obligations pursuant to, or
the observance by the Vendor of any of the terms and provisions of, this
Agreement,

(d)           No Other Agreements – no Person (other than the Purchaser) has any
agreement, option or right, present or future, contingent, absolute or capable
of becoming an agreement, option or right to require the Vendor to, sell,
transfer, assign or otherwise dispose of the Vendor’s Tracebit Share Capital,

(e)           No Fees Payable – no broker, investment banker, financial advisor
or other Person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission, or the reimbursement of expenses, in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Vendor,

(f)           Title to Share Capital – the Vendor owns and has good and
marketable title to the Vendor’s Tracebit Share Capital as the legal and
beneficial owner thereof, free of all Encumbrances,

(g)           Company Assets – the Vendor does not have any right or interest in
or to any Intellectual Property or other Asset owned by or used by Tracebit in
its business as presently conducted or as currently proposed by Tracebit to be
conducted,

(h)           Legal Advice– the Vendor acknowledges and agrees that the
Purchaser’s Solicitors have acted as counsel only to the Purchaser and that the
Purchaser’s Solicitors are not protecting the

--------------------------------------------------------------------------------

- 7 -

rights and interests of any other Party and that the Vendor has had the
opportunity to seek and were not prevented from seeking independent legal advice
before the execution and delivery of this Agreement and all other agreements,
certificates or instruments to be executed or delivered by the Vendor pursuant
to or contemplated by this Agreement. If the Vendor did not avail itself of the
opportunity to seek independent legal advice before signing this Agreement, the
Vendor did so voluntarily without any undue pressure and agrees that such
failure to obtain independent legal advice will not be used by the Vendor as a
defence to the enforcement by the Purchaser of the obligations of the Vendor
under this Agreement or such other agreements, certificates or instruments,

(i)           Status of Purchaser – the Vendor is not a “U.S. Person” as defined
by Regulation S of the U.S. Securities Act and is not acquiring the Purchaser
Shares for the account or benefit of a U.S. Person. A “U.S. Person” is defined
by Regulation S of the Act to be any person who is:

(i)           any natural person resident in the United States;

(ii)          any partnership or corporation organized or incorporated under the
laws of the United States

(iii)         any estate of which any executor or administrator is a U.S.
person; (iv) any trust of which any trustee is a U.S. person; (v) any agency or
branch of a foreign entity located in the United States;

(vi)          any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary organized, incorporate, or
(if an individual) resident in the United States; and

(vii)         any partnership or corporation if:

(a)           organized or incorporated under the laws of any foreign
jurisdiction; and
(b)           formed by a U.S. person principally for the purpose of investing
in securities not registered under the Act, unless it is organized or
incorporated, and owned, by accredited Vendors [as defined in Section 230.501(a)
of the Act] who are not natural persons, estates or trusts;

(j)           the Vendor was not in the United States at the time the offer to
purchase the Purchaser Shares was received or this Agreement was executed;

(k)           the Vendor has such knowledge, sophistication and experience in
business and financial matters such that it is capable of evaluating the merits
and risks of the investment in the Purchaser Shares. The Vendor has evaluated
the merits and risks of an investment in the Purchaser Shares. The Vendor can
bear the economic risk of this investment, and is able to afford a complete loss
of this investment;

(l)           the Vendor acknowledges that the Purchaser is in the early stages
of development of its business and the Purchaser’s success is subject to a
number of significant risks, including the risk that the Purchaser will not be
able to finance its plan of operations. The Vendor further acknowledges that (i)
the Purchaser has limited cash and working capital, (ii) the Purchaser will

--------------------------------------------------------------------------------

- 8 -

have to raise additional capital in order to finance its plan of operations
which capital may be raised by the issue of additional shares of its common
stock which will result in dilution to the Vendor, and (iii) other than as set
forth in this Agreement the Purchaser has no arrangements for any financing in
place and there is no assurance that any financing will be completed;

(m)           the Purchaser Shares will be acquired by the Vendor for investment
for the Vendor's own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Vendor has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Vendor does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Purchaser Shares;

(n)           the Vendor has been afforded access to information about the
Purchaser and the Purchaser’s financial condition, results of operations,
business, properties, management and prospects sufficient it to evaluate its
investment in the Purchaser Shares. The Vendor further represents that it has
had an opportunity to ask questions and receive answers from representatives of
the Purchaser regarding the terms and conditions of the offerings completed by
the Purchaser and the business, properties, prospects and financial condition of
the Purchaser, each as is necessary to evaluate the merits and risks of
investing in the Purchaser Shares. The Vendor believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Purchaser Shares. The Vendor has had full opportunity to discuss
this information with the Vendor’s legal and financial advisers prior to
execution of this Agreement;

(o)           the Vendor acknowledges that the Purchaser will rely on these
representations in completing the issuance of the Purchaser Shares to the
Vendor;

(p)           the Vendor acknowledges that the offering of the Purchaser Shares
by the Purchaser has not been reviewed by the SEC or any state securities
regulatory authority;

(q)           Information Regarding the Purchaser – the Vendor has had full
opportunity to ask questions and receive answers from representatives of the
Purchaser regarding the business, properties, prospects and financial condition
of the Purchaser, each as is necessary to evaluate the merits and risks of
investing in the Purchaser Shares. The Vendor believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Purchaser Shares. The Vendor has had full opportunity to discuss
this information with the Vendor’s legal and financial advisers before execution
of this Agreement, and

(r)           Reliance by Purchaser on Representations – the Vendor acknowledges
that the Purchaser will rely on these representations in completing the issuance
of the Purchaser Shares to the Vendor.

Survival

3.2                                  The representations and warranties of the
Vendor contained in this Agreement will survive the Closing and continue in full
force and effect for a period of twenty-four (24) months after the Closing Date.

--------------------------------------------------------------------------------

- 9 -

PART 4

REPRESENTATIONS AND WARRANTIES IN RESPECT OF TRACEBIT

Representations and Warranties in Respect of Tracebit

4.1                               Tracebit Holding Oy, as the principal owner of
the Tracebit Share Capital, represents and warrants to the Purchaser that, as at
both the effective date of this Agreement and the Closing Date, and except to
the extent set forth in the Disclosure Schedule,

(a)           Organization and Good Standing – Tracebit is duly incorporated and
is validly existing and in good standing under the laws of its jurisdiction of
incorporation, and has all necessary legal and corporate power and authority to
own its property and assets and to carry on its business as presently conducted.
Tracebit has delivered to the Purchaser complete and correct copies of its
constating documents including its certificate of incorporation and its articles
and bylaws, all as may be amended, and the minute books of Tracebit which
contain complete and correct copies of all proceedings and actions taken at all
meetings of, or effected by written consent of, the shareholders and the board
of directors (including any committees thereof) of Tracebit. Tracebit is duly
qualified, licensed or registered to carry on business in the jurisdictions
where it owns, leases or operates its property,

(b)           No Approvals Required – except as has been or will be obtained
before the Closing Date, no vote or consent of the holders of any class or
series of shares of Tracebit is necessary to approve and adopt this Agreement or
to consummate any of the transactions contemplated hereby, and no authorization,
approval, order, license, permit or consent of any Government Entity nor the
registration, declaration or filing by Tracebit with any such Government Entity
is required in order for Tracebit

(i)           to execute and deliver this Agreement or any other agreement,
certificate or instrument to be executed or delivered by Tracebit pursuant to or
contemplated by this Agreement,

(ii)          to incur the obligations expressed to be incurred by Tracebit
pursuant to this Agreement, or

(iii)         to duly perform and observe the terms and provisions of this
Agreement,

(c)           No Conflict – subject to obtaining the Consents and Approvals, no
company is a party to, bound by or subject to any indenture, mortgage, lease,
agreement, instrument, statute, regulation, order, judgment, decree or law which
would be violated, contravened or breached by, or under which any default would
occur, or which could be terminated, cancelled or accelerated, in whole or in
part, or which allows any Person to exercise any rights or gives rise to a
requirement to obtain any authorization, consent, approval or waiver from any
third Person, as a result of the execution and delivery of this Agreement or the
consummation of any of the transactions provided for herein,

(d)           No Litigation – there is no claim, suit, action, litigation,
arbitration proceeding or Government Entity proceeding, including any appeal or
application for review, in progress, pending or to the knowledge of the Tracebit
Holding Oy and Tracebit, threatened against, or relating to Tracebit or
affecting Tracebit’s Assets or business,

--------------------------------------------------------------------------------

- 10 -

(e)           Compliance with Laws – Tracebit and its Assets, operations and
business have been and are being operated and have been and are in material
compliance with all laws or orders applicable to its business or operations. No
company has received a notice or other communication alleging a possible
violation of any law or order applicable to its business or operations,

(f)           Outstanding Share Capital – the outstanding equity share capital
of Tracebit is comprised of 15,000 shares with a par value of approximately
0.1682 euros (total share capital is approx. 2,522,82 euros) as of the date of
this Agreement, all of which Tracebit Share Capital have been validly issued and
are outstanding and registered in the names of the Vendors in accordance with
Finnish law,

(g)           No Other Agreements – no Person has any agreement, option or
right, present or future, contingent, absolute or capable of becoming an
agreement, option or right, or which with the passage of time or the occurrence
of any event could become an agreement, option or right, to require Tracebit to

(i)           allot or issue any further or other share in its capital or any
other security convertible or exchangeable into any share in its capital,

(ii)          convert or exchange any security into or for any share in its
capital, or

(iii)         purchase, redeem or otherwise acquire any issued and outstanding
share in its capital,

(h)           Financial Statements – the Financial Statements (i) have been
derived from and are in accordance with the books and records of Tracebit, (ii)
have been prepared in accordance with GAAP consistently applied with past
practice, and (iii) fairly present the financial position of Tracebit as at each
date and the results of operations, cash flows and the changes in shareholder’s
equity for each period reported,

(i)           Accuracy of Records – all financial transactions of Tracebit have
been fairly reflected in the accounting and financial books and records of
Tracebit, and such books and records are stated in reasonable detail and fairly
reflect the basis for the Financial Statements,

(j)           Bankruptcy – Tracebit has not made an assignment in favour of its
creditors or a proposal in bankruptcy to its creditors or any class thereof, and
no petition for a receiving order has been presented in respect of it. Tracebit
has not initiated proceedings with respect to a compromise or arrangement with
its creditors, or for its winding-up, liquidation or dissolution. No receiver or
interim receiver has been appointed in respect of Tracebit or its Assets and no
execution or distress has been levied on any of Tracebit’s Assets, nor have
proceedings been commenced in respect of any of the foregoing,

(k)           Absence of Undisclosed Liabilities – except to the extent
disclosed, reflected or reserved against in the Financial Statements or incurred
in the ordinary and normal course of the business since September 30, 2006,
Tracebit does not have any outstanding or any liabilities or obligations
(whether accrued, accruing, absolute, contingent or otherwise) and all such
reserve amounts are adequate based on the past experience of Tracebit and are
consistent with the accounting procedures used by Tracebit in previous fiscal
periods and there is nothing which indicates that such reserves are not adequate
or that higher reserves should be taken,

--------------------------------------------------------------------------------

- 11 -

(l)           Absence of Changes – since September 30, 2006 there have not been

(i)           any changes in the condition or operations of the business, Assets
or financial affairs of Tracebit which are, individually or in the aggregate,
materially adverse, or

(ii)         any damage, destruction or loss, labour unrest or other event,
development or condition, of any character (whether or not covered by insurance)
which is not generally known or which has not been disclosed to the Purchaser in
writing, or which to the knowledge of the Vendor, may materially adversely
affect the Assets or the business of Tracebit,

(m)           Absence of Unusual Transactions – since September 30, 2006,
Tracebit has not

(i)           transferred, assigned, sold or otherwise disposed of any Asset
shown or reflected in the Financial Statements or forgiven, cancelled or
released any debt or claim, except in the ordinary and normal course of its
business,

(ii)          incurred or assumed any obligation or liability (fixed or
contingent), except unsecured current obligations and liabilities incurred in
the ordinary and normal course of its business,

(iii)         issued or sold any share in its capital or any warrant, bond,
debenture or other corporate security or issued, granted or delivered any right,
option or other commitment for the issuance of any such or other security,

(iv)          discharged or satisfied any Encumbrance, or paid any obligation or
liability (fixed or contingent), other than current liabilities or the current
portion of long-term liabilities disclosed in the Financial Statements or
current liabilities incurred since the date thereof in the ordinary and normal
course of its business,

(v)           declared or made any payment of any dividend or other distribution
in respect of any of its shares other than in the ordinary and normal course,
nor purchased, redeemed, subdivided, consolidated, or reclassified any share in
its capital,

(vi)          entered into any transaction not in the ordinary and normal course
of its business,

(vii)         made any gift of money or of any Asset to any Person,

(viii)        amended or changed or taken any action to amend or change its
constating documents,

(ix)          increased or agreed to increase the remuneration of, or paid or
agreed to pay any pension, share of profits or other similar benefit to any of
its directors, officer or Employees and Contractors or former directors,
officers or Employees and Contractors, other than in the ordinary and normal
course of its business consistent with past practice and disclosed in writing to
the Purchaser,

(x)           made any payment of any kind to or on behalf of the Vendors or any
of its Affiliates, other than business related expenses, salaries and bonuses in
the ordinary and

--------------------------------------------------------------------------------

- 12 -

normal course of its business consistent with past practice and as disclosed in
the Financial Statements or in writing to the Purchaser,

(xi)          mortgaged, pledged, subjected to any lien, granted an option or a
security interest in respect of or otherwise encumbered any of its Assets, or

(xii)         authorized or agreed or otherwise become committed to do any of
the foregoing,

(n)           Title to Assets – Tracebit has legal and beneficial ownership of
and good and marketable title to all its Assets and in its financial books and
records, free and clear of all Encumbrances and none of such Assets is in the
possession of or under the control of any other Person. The Assets owned by
Tracebit represent all assets used by Tracebit in the conduct of its business
and as are necessary for the conduct by Tracebit of its business. No other
person has any interest in any Asset used by Tracebit in the conduct of its
business,

(o)           Bank Accounts and Powers of Attorney – the Disclosure Schedule
sets out a correct and complete list showing (i) the name of each bank or other
financial institution with which Tracebit has an account or safe deposit box and
the names of all Persons authorized to draw on the account or to have access to
the safe deposit box, and (ii) the names of all Persons holding powers of
attorney from Tracebit. True and complete copies of such powers of attorney, if
any, have been provided to the Purchaser,

(p)           Leased Property – Tracebit does not own any real property.
Tracebit is not a party to or bound by any leases of real property other than
those set out in the Disclosure Schedule and all interests held as lessee are
free and clear of all Encumbrances. All rental and other payments required to be
paid by Tracebit under such leases have been duly paid and there is not
otherwise any default by Tracebit in meeting its obligations under any such
lease,

(q)           Material Contracts – all current Material Contracts are set out in
the Disclosure Schedule along with each party thereto, and

(i)           each such Material Contract is in full force and effect and is a
valid and binding agreement of Tracebit,

(ii)          Tracebit has performed or is performing all obligations required
to be performed by it under each such Material Contract and are not in breach or
default thereunder and no other party to any such Material Contract is in breach
or default thereunder, and

(iii)         the Vendor does not know of any circumstances that are reasonably
likely to occur that could reasonably be expected to adversely affect Tracebit’s
ability, up to Closing, to perform its obligations under any Material Contract,

(r)           Shareholder Loans – there are shareholder or other loans
outstanding in respect of Tracebit,

(s)           Employees and Contractors – the Disclosure Schedule contains a
complete and accurate list of the Employees and Contractors, together with their
date of hire, title or classification, current wages, salaries or hourly rate of
pay, benefits, vacation entitlement, commissions and bonus or other material
compensation paid since the beginning of the most recently completed fiscal year
or payable to each such Employee and Contractor as of the date of this
Agreement. Except as disclosed in the Disclosure Schedule, Tracebit is not a
party to any

--------------------------------------------------------------------------------

- 13 -

written or oral contract, agreement or other commitment with any Employee and
Contractor other than contracts of indefinite duration which are terminable by
the respective company without cause on reasonable notice as determined in
accordance with applicable law. The Vendor is not aware of the intention of any
Employee and Contractor, who is an executive or senior officer, to terminate his
or her employment,

(t)           Insurance – Tracebit maintains insurance in force against loss on
such Assets, against such risks, in such amounts and to such limits as is in
accordance with prudent business practices prevailing in its business,

(u)           Corporate Records – Tracebit has kept all records required to be
kept by applicable corporate legislation,

(v)           Permits and Licences – Tracebit holds all authorizations,
approvals, orders, licenses, permits or consents issued by any Government Entity
which are necessary in connection with the conduct and operation of its business
as it is currently conducted and the ownership, leasing or use of its Assets as
the same are now owned, leased, used conducted or operated. Tracebit is not in
material breach of or in default under any of the terms or conditions thereof,
and all such authorizations, approvals, orders, licences, permits and consents
issued by a Government Entity are listed in the Disclosure Schedule,

(w)           Tax Filings and Payments – Tracebit

(i)           has filed or caused to be filed within the time prescribed

(A)           all income tax returns and election forms and the income tax
returns of each jurisdiction required to be filed and all such returns and forms
are true, complete and accurate in all material respects and the amounts of tax
payable shown in all such returns prepared by Tracebit are correct in all
material respects, and

(B)           all returns, reports, and information required to be filed with
any Government Entity with respect to sales tax, property tax, property transfer
tax, and every other tax (by whatever name) that Tracebit is required to file
and all such returns, reports, and information are true, complete and accurate
in all material respects,

(ii)          has paid or caused to be paid all taxes due and payable (including
all federal, provincial and local taxes, assessments or other imposts in respect
of its income or Assets), and all interest and penalties thereon, if any, for
all previous years and all required instalments of taxes due and payable for the
current fiscal year have been paid, and

(iii)         has withheld all amounts required to be withheld by Tracebit from
salary and other payments to its Employees and Contractors including pursuant to
any taxing laws to which it is subject, and has remitted all such amounts,
including all interest and penalties thereon, to the relevant Government Entity,

(x)           Indebtedness to Related Parties – except for the payment of
salaries and other compensation payable in the ordinary and normal course and
reimbursement for out-of-pocket expenses in the ordinary and normal course and
amounts disclosed in the Financial Statements or

--------------------------------------------------------------------------------

- 14 -

the Disclosure Schedule, Tracebit is not indebted to the Vendors, Employees and
Contractors, or any Affiliate thereof,

(y)           Conduct of Business – to the knowledge of the Tracebit Holding Oy,
Tracebit is not conducting its business in material contravention of any
Material Contract, law, regulation or of any direction of a Government Entity,

(z)           Condition of Assets – all tangible Assets used by Tracebit in
connection with its business are in good operating condition and in a good state
of maintenance and repair, reasonable wear and tear excepted,

(aa)          Intellectual Property –

(i)           the Disclosure Schedule lists all Intellectual Property (other
than unregistered copyrights, know-how, trade secrets and off-the-shelf office
productivity software) and all registration applications therefor owned by or
licensed to Tracebit that is material to their business. Tracebit and the
Vendors have delivered to the Purchaser complete and correct copies of all
license agreements to which Tracebit is a party relating to such Intellectual
Property. The conduct of the business of Tracebit, as presently conducted and as
currently proposed by Tracebit to be conducted, does not, to the best knowledge
of the Tracebit Holding Oy, conflict with, or result in any violation of, or
default under, or give rise to any right, license or encumbrance relating to,
Intellectual Property owned by Tracebit or with respect to which Tracebit now
has or has had any contract with any third party, or any right of termination,
cancellation or acceleration of any Intellectual Property right or obligation
set forth in any contract to which Tracebit is a party, or the loss or
encumbrance of any Intellectual Property or benefit related thereto, or result
in the creation of any Encumbrance in or upon any Intellectual Property or right
owned or used by Tracebit,

(ii)          Tracebit uses all Intellectual Property that it does not own only
in the manner and for the purposes authorized and specified by the owner or
licensor of such Intellectual Property, and to the extent Tracebit has granted
exclusive rights to Intellectual Property to another Person, Tracebit has not
used such Intellectual Property for any purpose, including for development
purposes or sale or distribution, except to such other Person,

(iii)         Tracebit owns, or is licensed or otherwise has the right to use,
in each case, without ongoing payments to third parties except as disclosed in
the Disclosure Schedule, and free and clear of any Encumbrances, all
Intellectual Property used in or necessary to carry on its business as presently
conducted or as currently proposed by Tracebit to be conducted,

(iv)          Tracebit has not been notified by any Person that its planned
products and services infringe upon or otherwise violate the rights of any
Person with regard to any Intellectual Property owned by, licensed to or
otherwise used by such Person,

(v) to the best knowledge of the Tracebit Holding Oy, no Person is infringing on
or otherwise violating any right of Tracebit with respect to any Intellectual
Property owned by, licensed to or otherwise used by Tracebit,

(vi)          each current or former officer, Employee and Contractor or
consultant of Tracebit has assigned and transferred, or on or before the Closing
Date will have assigned

         

--------------------------------------------------------------------------------

- 15 -

and transferred, to Tracebit all ownership and other rights of any nature
whatsoever of such Person in any Intellectual Property claimed to be owned by
Tracebit, no current or former director of Tracebit has any ownership or other
rights of any nature whatsoever in any Intellectual Property claimed to be owned
by Tracebit and no current or former director, officer, Employee and Contractor
or consultant of Tracebit (or any member of their immediate families) has a
valid claim against Tracebit in connection with the involvement of such Persons
in the conception and development of any computer software or other Intellectual
Property of Tracebit, and

(vii)         except as set forth in the Disclosure Schedule, Tracebit does not
own title to or uses any registered service mark, trade name or trademark, or,
to the best knowledge of Tracebit and Tracebit Holding Oy, any service mark,
trade name or trademark in which a third Person has any legal interest, except
with the consent of such third person,, and

(bb)         Undisclosed Information – Tracebit Holding Oy does not have any
material information which is not generally known or which has not been
disclosed in writing to the Purchaser by Tracebit and/or the Vendors and which
if known could reasonably be expected to have a material adverse effect on the
value of the Tracebit Share Capital, or the Assets or business of Tracebit.

Other Representations

4.2                                  All statements contained in any written
certificate or other written instrument delivered by or on behalf of the Vendor
or Tracebit pursuant to this Agreement will be deemed to be representations and
warranties by the Vendor hereunder.

Reliance

4.3                                  The Vendor acknowledges and agrees that the
Purchaser has entered into this Agreement relying on the warranties and
representations and other terms and conditions of this Agreement.

Survival

4.4                                  The representations and warranties of the
Vendor contained in this Agreement will survive the Closing and continue in full
force and effect for a period of twenty-four (24) months after the Closing Date.

PART 5

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Representations and Warranties in Respect of the Purchaser

5.1                               The Purchaser represents and warrants to the
Vendor that as at both the effective date of this Agreement and the Closing Date

(a)           Organization and Good Standing – the Purchaser is duly
incorporated under the laws of its jurisdictions of incorporation and is validly
existing and in good standing with respect to the filing of annual returns under
such laws,

--------------------------------------------------------------------------------

- 16 -

(b)           Authority – the Purchaser has all necessary corporate right,
authority, power and capacity to execute and deliver this Agreement, to acquire
the Tracebit Share Capital, to perform all of its obligations hereunder and to
comply with the terms and provisions of this Agreement and this Agreement
constitutes a valid and binding obligation of the Purchaser in accordance with
its terms,

(c)           No Approvals Required – relying upon the representations and
warranties of the Vendor set forth in this Agreement and except for filings
required by applicable securities legislation, no authorization, approval,
order, license, permit or consent of any Government Entity, regulatory body or
court nor the registration, declaration or filing by the Purchaser with any such
Government Entity, regulatory body or court is required in order for the
Purchaser

(i)           to execute and deliver this Agreement or any other agreement,
certificate or instrument to be executed or delivered by the Purchaser pursuant
to or contemplated by this Agreement,

(ii)           to incur the obligations expressed to be incurred by the
Purchaser pursuant to this Agreement, or

(iii)           to duly perform and observe the terms and provisions of this
Agreement,

(d)           No Conflict – the Purchaser is not a party to, bound by or subject
to any indenture, mortgage, lease, agreement, instrument, statute, regulation,
order, judgment, decree or law which would be violated, contravened or breached
by, or under which any default would occur as a result of

(i)           the execution and delivery by the Purchaser of this Agreement or
any other agreement, certificate or instrument to be executed or delivered by
the Purchaser pursuant to or contemplated by this Agreement, or

(ii)           the performance by the Purchaser of its obligations pursuant to,
or the observance by the Purchaser of any of the terms and provisions of, this
Agreement,

(e)           Capitalization – the authorized capital of the Purchaser consists
of 100,000,000 shares of common stock and 5,000,000 shares of preferred stock,
of which 28,898,600 shares of common stock and no shares of preferred stock are
outstanding as at the Effective Date exclusive of an aggregate of 400,000 shares
in the Purchaser’s Common Stock to be issued on exercise of warrants and and
4,000,000 shares in the Purchaser’s stock to be issued on the completion of a
previously announced private placement at a price of $0.25 per share.

(f)           Purchaser Shares – upon issuance to the Vendor in accordance with
this Agreement, the Purchaser Shares will be validly issued, fully paid and
non-assessable shares of the common stock of the Purchaser,

(g)           Outstanding Rights to Purchase Shares –other than the private
placement set forth in Section 7.2(c) the Purchaser has not issued or committed
to issue any shares, common share purchase warrants or options to purchase
Shares, though before the Closing the Purchaser may adopt a customary Share
Option Plan,

--------------------------------------------------------------------------------

- 17 -

(h)           Other Interests – the Purchaser does not own any share in or other
security of, or have any equity, partnership or proprietary interest in the
Assets or business of, any other Person,

(i)           No Litigation – there is no claim, suit, action, litigation,
arbitration proceeding or Government Entity proceeding, including any appeal or
application for review, in progress, pending or to the knowledge of the
Purchaser threatened against, or relating to the Purchaser or affecting the
Purchaser’s Assets or business, and

(j)           Compliance with Laws – the Purchaser and its Assets, operations
and business have been and are being operated and have been and are in material
compliance with all laws or orders applicable to its business or operations. The
Purchaser has not received a notice or other communication alleging a possible
violation of any law or order applicable to its business or operation.

Other Representations

5.2                                  All statements contained in any written
certificate or other written instrument delivered by or on behalf of the
Purchaser pursuant to this Agreement will be deemed to be representations and
warranties by the Purchaser hereunder.

Reliance

5.3                                  The Purchaser acknowledges and agrees that
the Vendor have entered into this Agreement relying on the warranties and
representations and other terms and conditions of this Agreement.

Survival

5.4                                  The representations and warranties of the
Purchaser contained in this Agreement will survive the Closing and continue in
full force and effect for a period of twenty-four [24] months after the Closing
Date.

PART 6

PRE-CLOSING COVENANTS

Conduct of Business

6.1                                  The Vendor and Tracebit covenant and agree
with the Purchaser that until the Closing Date or termination of this Agreement,
except as otherwise contemplated in this Agreement or agreed to in writing by
the Purchaser, they will

(a)           Conduct Business in Ordinary and Normal Course – to conduct its
business in the ordinary and normal course thereof, including the payment of all
current liabilities and accounts in the ordinary and normal course, and not
negotiate or execute any new Material Contracts or terminate, cancel or modify
in any material respect any existing Material Contracts, and

(b)           Necessary Steps – to take all actions, steps and proceedings that
are necessary or desirable to approve or authorize, or to validly and
effectively undertake, the execution, delivery and performance of this Agreement
and the completion of the transactions, including completion

--------------------------------------------------------------------------------

- 18 -

of the advance to Tracebit of the additional Tracebit Share Capital required in
order to satisfy the condition precedent under Section 7.1(c) of this Agreement.

PART 7

CONDITIONS PRECEDENT

Purchaser’s Conditions

7.1                                  The obligations of the Purchaser to
complete the purchase of the Tracebit Share Capital are subject to the
satisfaction of or compliance with each of the following conditions precedent on
or before the Closing Date

(a)           Truth and Accuracy of Representations and Warranties of the Vendor
and Tracebit – the representations and warranties of the Vendor and Tracebit
contained herein are true and correct in all material respects as at the Closing
Date with the same effect as if made on the Closing Date,

(b)           Performance of Obligations – the Vendor and Tracebit have, in all
material respects, performed and complied with all the obligations, covenants
and agreements to be performed and complied with by each of them on or before
the Closing Date,

(c)           Financial Statements - the receipt of such audited financial
statements of Tracebit as may be reasonably requested by the Purchaser and the
Purchaser’s Solicitor’s, such financial statements to be prepared in accordance
with United States GAAP and GAAS and prepared by and containing an unqualified
audit report of a member firm of the United States Public Company Accounting
Oversight Board.

(d)           Consulting / Employment Agreements – Tracebit and the Purchaser
will have agreed to and executed new consulting or employment agreements with of
the following individuals on the following terms, which will supersede all
previous agreements between such individuals and Tracebit:

Name Position Type of Agreement Compensation and Term Simon Ådahl CMO Employment
4000 euros/month Miro Wikgren CTO and Director Employment 4000 euros/month Peter
Åhman CEO, President and CFO Consulting 100 euros/hour

Vendor’s Conditions

7.2                                  The obligations of the Vendors to complete
the sale of the Tracebit Share Capital are subject to the satisfaction of or
compliance with each of the following conditions precedent on or before the
Closing Date

--------------------------------------------------------------------------------

- 19 -

(a)           Truth and Accuracy of Representations and Warranties of the
Purchaser – the representations and warranties of the Purchaser contained herein
are true and correct in all material respects as at the Closing Date with the
same effect as if made on the Closing Date,

(b)           Performance of Obligations – the Purchaser has, in all material
respects, performed and complied with all the obligations, covenants and
agreements to be performed and complied with by it on or before the Closing
Date,

(c)           Stock Option Plan – the Purchaser shall have implemented a
incentive stock option plan, allotting for issuance up to ten percent (10%) of
the Purchaser’s shares of common stock pursuant to the grant of incentive stock
options to eligible persons which options to be exercisable at any time over a
period of five-years form the date of grant to purchase shares of the
Purchaser’s common stock at a price equivalent to the closing price of the
Purchaser’s shares of Common Stock on the NASD Over-the-Counter Bulletin Board
on the day prior to the date of grant of such options.

Mutual Conditions

7.3                                  The obligations of the Vendors, the Company
and the Purchaser to complete the purchase of the Tracebit Share Capital are
subject to the receipt of all necessary regulatory approval to the completion of
the acquisition of the Tracebit Share Capital on the terms set forth in this
Agreement.

Waiver

7.4                                  The conditions precedent set forth in this
Part 7 are for the exclusive benefit of the party to whom they are addressed
(the “Benefiting Party”) and may be waived by the Benefiting Party in writing in
whole or in part on or before the Closing Date. The waiver by the Benefiting
Party of any condition set forth in this Part 7, the acknowledgement or
agreement by the Benefiting Party that any such condition has been satisfied and
the completion of the purchase and sale transaction contemplated by this
Agreement will be without prejudice to the Benefiting Party’s rights in respect
of the warranties, representations, covenants and indemnities to be relied upon
by the Benefiting Party in connection with the sale and purchase of the Tracebit
Share Capital.

PART 8

CLOSING

Closing Date and Location

8.1                                  The Closing will take place on the Closing
Date at the offices of the Purchaser in London, England or at such other time,
date or location as may be agreed to in writing by the Parties.

Vendor’s Closing Documents

8.2                                  On or before the Closing Date, the Vendor
will deliver, or cause to be delivered, to the Vendor’s Solicitors, in trust,
the following documents:

(a)           The Vendor’s Tracebit Share Capital, duly executed by the Vendor
for transfer and notarized in accordance with Finnish law;

--------------------------------------------------------------------------------

- 20 -

(b)           a certified true copy of Tracebit’s official share register
proving conclusive and legally binding proof of ownership of all of the Tracebit
Share Capital in the name of the Purchaser;

(c)           a certificate of Tracebit Holding Oy, certifying as at the Closing
Date the truth and accuracy of the representations, warranties and covenants of
Tracebit Holding Oy in this Agreement;

(d)           a certified copy of resolutions of the directors of Tracebit
Holding Oy authorizing the execution, delivery and performance of this Agreement
by Tracebit Holding Oy; and

(e)           such other documents and instruments, other than those set out
above, as may be reasonably requested by the Purchaser’s Solicitors in order to
complete the transactions set out in this Agreement;

and delivery of such documents by the Vendor in accordance with this §8.2 will
be deemed to satisfy the conditions precedent set forth in §8.2.

Purchaser’s Closing Documents

8.3                                  On or before the Closing Date, the
Purchaser will deliver, or cause to be delivered, to the Purchaser’s Solicitors,
in trust, the following documents and funds:

(a)           share certificates carrying a legend as provided for in this
Agreement representing the Purchaser’s Shares and registered in the names of the
Vendors as directed;

(b)           a certified true copy of Purchaser’s official share register
proving conclusive and legally binding proof of ownership of all of the
Purchaser’s Shares in the names of the Vendors;

(c)           a certified copy of resolutions of the directors of the Purchaser
authorizing the execution, delivery and performance of this Agreement by the
Purchaser;

(d)           such other documents and instruments, other than those set out in
above, as may be reasonably requested by Vendor’s Solicitors in order to
complete the transactions set out in this Agreement;

and delivery of such documents and funds by the Purchaser in accordance with
this §8.3 will be deemed to satisfy the conditions precedent set forth in §7.2.

PART 9

TERMINATION

Termination Rights

9.1                                  This Agreement may, by notice in writing
given before or on the Closing, be terminated:

(a)           by mutual consent of the Vendor and the Purchaser;

(b)           by the Purchaser if any of the conditions precedent in Part 7 have
not been satisfied at or before Closing and the Purchaser has not waived such
condition precedent at or before Closing;

--------------------------------------------------------------------------------

- 21 -

(c)           by the Vendor if any of the conditions precedent in Part 7 have
not been satisfied at or before Closing and the Vendor has not waived such
condition precedent at or before Closing; or

(d)           by any Party if the Closing has not occurred on or before February
28, 2007, or such later date as the Parties may agree to in writing, unless the
Closing has not occurred by such date because the Party seeking to terminate
this Agreement has failed to perform any one or more of its obligations or
covenants under this Agreement to be performed at or before Closing.

Effect of Termination

9.2                                  Each Party’s right of termination under
this Part is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies. Nothing in this Part limits or affects any other rights or causes of
action any Party may have with respect to the representations, warranties,
covenants and indemnities in its favour contained in this Agreement. If a Party
waives compliance with any of the conditions, obligations or covenants contained
in this Agreement, the waiver will be without prejudice to any of its rights of
termination in the event of non-fulfillment, non-observance or non-performance
of any other condition, obligation or covenant in whole or in part.

9.3                                  If this Agreement is terminated pursuant to
any provision of §9.1, all obligations of the Parties under this Agreement will
terminate, except if this Agreement is terminated by a Party because of a breach
of this Agreement by the another Party or because a condition for the benefit of
the terminating Party has not been satisfied because the other Party has failed
to perform any of its obligations or covenants under this Agreement which are
reasonably capable of being performed or caused to be performed by such Party,
and the terminating Party’s right to pursue all legal remedies will survive such
termination unimpaired.

PART 10

GENERAL

Acknowledgement of Confidentiality

10.1                               The Vendors acknowledge and agree that:

(a)           they have had access to information and trade secrets pertaining
to the business, services and Intellectual Property of Tracebit and the
Purchaser, (collectively, the “Confidential Information”),

(b)           the disclosure of any of the Confidential Information to
competitors of Tracebit or the Purchaser, to others or to the public, would be
highly detrimental to the best interests of the Purchaser and Tracebit, and

(c)           the right to maintain the Confidential Information constitutes a
proprietary right which the Purchaser and Tracebit are entitled to protect.

Covenant on Confidentiality

10.2                               The Vendors jointly and severally covenant
and agree that at all times hereafter they will

--------------------------------------------------------------------------------

- 22 -

(a)           hold all of the Confidential Information in secrecy, as the
trustee or custodian for the Purchaser and Tracebit, and for the Purchaser and
Tracebit’s exclusive benefit and use,

(b)           faithfully do all in its power to assist the Purchaser and
Tracebit in maintaining the secrecy of the Confidential Information, and

(c)           not at any time without the prior written consent of the
Purchaser,

(i)           disclose or divulge, directly or indirectly, to any person, firm
or corporation any of the Confidential Information, or

(ii)           practise or use, other than for the benefit of the Purchaser or
Tracebit, any of the Confidential Information.

Exceptions

10.3                               Notwithstanding §10.1(a), nothing will be
deemed to be Confidential Information which:

(a)           is known to the party receiving the information at the time of
disclosure, unless any individual who knows the information is under an
obligation to keep that information confidential;

(b)           becomes publicly known or available without the disclosure thereof
by the party receiving the information in violation of this Agreement; or

(c)           is received by the party receiving the information from a third
party not under an obligation to keep that information confidential.

10.4                               The provisions of §10.2 will not prohibit the
disclosure of information required to be made under federal or state securities
laws, rules and regulations or by order of any federal, state or local
regulatory agency or as otherwise required to be disclosed under applicable law.
If any disclosure is so required, the party making such disclosure will consult
with the other party before making such disclosure, and the parties will use all
reasonable efforts, acting in good faith, to agree upon a text for such
disclosure which is satisfactory to both parties.

Governing Law and Attornment

10.5                               This Agreement will be exclusively governed
by, and interpreted and construed in accordance with, the laws prevailing in the
State of Nevada and the parties irrevocably and unconditionally attorn to the
jurisdiction of the courts of the State of Nevada and all courts having
appellate jurisdiction thereover. Each party hereby irrevocably waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement.

Notices

10.6                               Every notice, request, demand or direction to
be given pursuant to this Agreement must be in writing and must be delivered by
hand (e.g. Federal Express or other reputable courier service) or sent by
facsimile transmission or other similar form of written transmission by
electronic means, in each case addressed as follows:

--------------------------------------------------------------------------------

- 23 -

(a)           if to the Purchaser:

Mobilemail (US) Inc.
Suite 5.18 MLS Business Centre,
130 Shaftesbury Avenue, London England

Facsimile:
Attention: Gary Flint, Chief Executive Officer

with a copy to:

Lang Michener LLP
1500 – 1055 West Georgia Street
Vancouver, British Columbia
Canada V6E 4N7

Facsimile: (604) 893-2356
Attention: Michael Taylor

(b)           if to the Vendors at the addresses first written above:

(c)           if to Tracebit:

Oy Tracebit AB
Kirkkotori 13E,
06100 Porvoo, Finland

Facsimile: +358-19-5232289
Attention: Peter Åhman

with a copy to:

Fondia Oy
Mannerheimintie 2,
00100 Helsinki, Finland

Facsimile: +358 20 7205 400
Attention: Marianne Saarikko-Jansson

or to such other address or transmission receiving station in as specified by a
party by notice to each other party. Any notice delivered by hand or sent by
facsimile transmission will be deemed conclusively to have been effectively
given on the day notice was delivered or sent as aforesaid if it was delivered
or sent on a day that was a Business Day at the place of the intended recipient,
or on the next day that is a Business Day at such place if it was delivered or
sent on a day that was not a Business Day at such place.

Time of Essence

10.7                               Time is of the essence in the performance of
each obligation under this Agreement.

--------------------------------------------------------------------------------

- 24 -

Public Notices

10.8                               The Parties agree that all notices to third
parties and all other publicity concerning the transactions contemplated by this
Agreement will be jointly planned and co-ordinated and no Party will act
unilaterally in this regard without the prior approval of the others, such
approval not to be unreasonably withheld.

Public Disclosure

10.9                               Before and after Closing, none of the Parties
will disclose the terms of this Agreement, except as reasonably required for
income tax purposes or as otherwise may be required by law including all
securities laws and applicable stock exchange rules and policies.
Notwithstanding the foregoing, in the case of any public filing of this
Agreement under applicable securities laws the Parties will use reasonable
efforts to jointly plan and coordinate such filings.

Entire Agreement

10.10                              This Agreement constitutes the entire
agreement between the Parties and supersedes all prior agreements and
understandings, oral or written, by and between any of the Parties with respect
to the subject matter hereof.

Waiver and Consent

10.11                              No delay or failure by a party to exercise
any of its rights under this Agreement constitutes a waiver of any such right.
No consent or waiver, express or implied, by a party to, or of any breach or
default by any other party of, any or all of its obligations under this
Agreement will,

(a)           be valid unless it is in writing and stated to be a consent or
waiver pursuant to this section,

(b)           be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation,

(c)           constitute a general waiver under this Agreement, or

(d)           eliminate or modify the need for a specific consent or waiver
pursuant to this section in any other or subsequent instance.

Severability

10.12                              If a court of other tribunal of competent
jurisdiction determines that any one or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable in any respect in any
jurisdiction, the validity, legality and enforceability of such provision or
provisions will not in any way be affected or impaired thereby in any other
jurisdiction and the validity, legality and enforceability of the remaining
provisions contained herein will not in any way be affected or impaired thereby,
unless in either case as a result of such determination this Agreement would
fail in its essential purpose.

Amendments

10.13                              This Agreement may not be amended except in
writing signed by each Party.

--------------------------------------------------------------------------------

- 25 -

Further Assurances

10.14                              The Parties will with reasonable diligence,
do all such things and provide all such reasonable assurances as may be required
to consummate the transactions contemplated by this Agreement, and each Party
will provide such further documents or instruments required by the other Party
as may be reasonably necessary or desirable to give effect to the purpose of
this Agreement and carry out its provisions whether before or after the Closing
Date.

Assignment

10.15                              No Party may assign this Agreement or any
rights or obligations under this Agreement without the prior written consent of
the other Parties.

Enurement

10.16                              This Agreement and each of the terms and
provisions hereof will enure to the benefit of and be binding upon the Parties
and their respective heirs, executors, administrators, personal representatives,
successors and assigns.

Counterparts

10.17                              This Agreement may be executed in any number
of counterparts, in original form or by facsimile, each of which will together,
for all purposes, constitute one and the same instrument, binding on the
parties, and each of which will together be deemed to be an original,
notwithstanding that each party is not a signatory to the same counterpart.

IN WITNESS WHEREOF the Parties have duly executed this Agreement effective as of
the day and year first above written.

 

MOBILEMAIL (US) INC.
a Nevada corporation by its authorized signatory

         /s/ Gary Flint
Per: ___________________________________________
       Gary Flint, President and CEO

OY TRACEBIT AB   TRACEBIT HOLDING OY a Finnish corporation by its authorized
signatory:   a Finnish corporation by its authorized signatory:             /s/
Peter Ahman   /s/ Peter Ahman Signature of Authorized Signatory   Signature of
Authorized Signatory       Peter Ahman, Chairman of the Board   Peter Ahman,
Chairman of the Board Name and Position of Authorized Signatory   Name and
Position of Authorized Signatory


--------------------------------------------------------------------------------

- 26 -

CAPELLA CAPITAL OÜ   POLLUX OÜ an Estonian corporation by its authorized
signatory   an Estonian corporation by its authorized signatory             /s/
Simon Adahl   /s/ Miro Wikgren Signature of Authorized Signatory   Signature of
Authorized Signatory       Simon Adal, Chairman of the Board   Miro Wikgren,
Chairman of the Board Name and Position of Authorized Signatory   Name and
Position of Authorized Signatory             Witnessed by   Witnessed by        
                Name   Name             Address   Address


--------------------------------------------------------------------------------